DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been considered under 35 U.S.C. 101, and are found patent-eligible.  Claims 1-10 and 11-14 are directed to methods, and therefore fall within the statutory category of process; claims 15-20 are directed to a system comprising, inter alia, one or more processors, and therefore fall within the statutory category of machine.  The question arises of whether the claims are directed to an abstract idea; if so, the abstract idea would be “commercial interactions” under the field of “certain methods of organizing human activity.”  However, the claims are not actually directed to commercial interactions, or to anything else that would make them an abstract idea; they merely involve presentation which could perhaps lead to commercial interactions.  Therefore, claims 1-20 are patent-eligible under 35 U.S.C. 101. 



Claim Objections
Claims 1-10 are objected to because of the following informalities:  At the end of the sixteenth line of claim 1, “image;” should be followed by the word “and”.  Appropriate correction is required.
Claims 11-14 are objected to because of the following informalities:  At the end of the fourteenth line of claim 11, “image;” should be followed by the word “and”.  Appropriate correction is required.
Claims 15-20 are objected to because of the following informalities:  At the end of the second line of claim 15, “processors;” should be followed by the word “and”.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites, in the tenth through eighteenth lines (with emphasis added): “conforming, by the one or more servers, a first image of the one or more first images based at least in part on at least one of the one or more second images to generate a conformed first image; generating, in near real-time and responsive to receiving the one or more first images and the one or more second images, a content item for the merchant, wherein the content item includes at least the conformed first image based at least on conforming the first image based at least on the second image; [and] causing presentation, by the one or more servers, of the content item including the conformed first image.”  The words “conform”, “conforms”, conformed”, “conforming”, “conformation”, and “conformations” are not found in the instant specification, or in the specification or claims of parent U.S. patent application 16/453,800. 
Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time that parent application 16/453,800 was filed, had possession of the claimed invention. 
Claim 11 recites, in the tenth through sixteenth lines (with emphasis added): “conforming, by the one or more servers, the first image based at least in part on the second image to generate a conformed first image; identifying, by the one or more servers and responsive to generating the conformed first image, a content item conformed first image; [and] causing presentation, by the one or more servers, of the content item including the conformed first image.”  The words “conform”, “conforms”, conformed”, “conforming”, “conformation”, and “conformations” are not found in the instant specification, or in the specification or claims of parent U.S. patent application 16/453,800.
Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time that parent application 16/453,800 was filed, had possession of the claimed invention.
Claim 15 recites, in the tenth through sixteenth lines (with emphasis added): “conforming, by the one or more servers, the first image based at least on the second image to generate a conformed first image; responsive to  identifying, by the one or more servers and responsive to conforming first image based at least on the second image, generating, by the one or more servers in near real-time, a content item, wherein the content item includes at least the conformed first image; and causing presentation, by the one or more servers, of the content item including the conformed first image.”  The words “conform”, “conforms”, conformed”, “conforming”, “conformation”, and “conformations” are not found in the instant specification, or in the specification or claims of parent U.S. patent application 16/453,800.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship(s) between “conforming”, the first image, and at least one of the one or more second images.
Claim 1 recites the step of “conforming, by the one or more servers, a first image of the one or more first images based at least in part on at least one of the one or more second images to generate a conformed first image” (lines 10-12, emphasis added).  To conform something is normally to make it comply with some standard or description.  The words “conform”, “conforms”, conformed”, “conforming”, 
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship(s) between “conforming”, the first image, and at least one of the one or more second images.
Claim 11 recites the step of “conforming, by the one or more servers, the first image based at least in part on at the second image to generate a conformed first image” (lines 10-11, emphasis added).  To conform something is normally to make it comply with some standard or description.  The words “conform”, “conforms”, conformed”, “conforming”, “conformation”, and “conformations” are not found in the instant specification, or in the specification or claims of parent U.S. patent application 
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship(s) between “conforming”, the first image, and at least one of the one or more second images.
Claim 15 recites the operation of “conforming, by the one or more servers, the first image based at least on the second image to generate a conformed first image” (lines 10-11, emphasis added).  To conform something is normally to make it comply with some standard or description.  The words “conform”, “conforms”, conformed”, “conforming”, “conformation”, and “conformations” are not found in the instant specification, or in the specification or claims of parent U.S. patent application 16/453,800.  It is thus unclear what “conforming” means.  Is the first image caused to match or resemble, in some way, the second image?  Is the first image caused to .

Allowable Subject Matter
Claims 1-10 are objected to, and rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but recite potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Perhaps the closest prior art of record, Papageorgiou (U.S. Patent Application Publication 2008/0301224), discloses conforming the image of a product to a null space (paragraphs 7, 17, and 20).  Nakagomi (U.S. Patent Application Publication 2016/0275685), also relevant, discloses determining, as conformable images, images having a predetermined conformity (Abstract; paragraphs 11-13, 31, 33, 35-40, 47, 53, 56, 59, 61, 62, 64, 66-74, 77-80, 82, 93, 97-99, 101, 103, 110-113, 120, 122, and 124; Figure 1).  Chavez et al. (U.S. Patent 10,657,596) discloses scraping the Internet or other image content for images, where the images can include images stored on social media (column 5, lines 40-52).  However, Papageorgiou, Nakagomi, Chavez, and the other prior art references of record do not, in combination, disclose, teach, or reasonably suggest the specific method recited in claim 1.   

Claims 11-14 are objected to, and rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but recite potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Perhaps the closest prior art of record, Papageorgiou (U.S. Patent Application . 

Claims 15-20 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), but recite potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  Perhaps the closest prior art of record, Papageorgiou (U.S. Patent Application Publication 2008/0301224), discloses conforming the image of a product to a null space (paragraphs 7, 17, and 20).  Nakagomi (U.S. Patent Application Publication 2016/0275685), also relevant, discloses determining, as conformable images, images having a predetermined conformity (Abstract; paragraphs 11-13, 31, 33, 35-40, 47, 53, 56, 59, 61, 62, 64, 66-74, 77-80, 82, 93, 97-99, 101, 103, 110-113, 120, 122, and 124; Figure 1).  A system comprising one or more processors, and one or more computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, is an essentially generic computer . 
It is further noted with regard to claims 1-20 that Swett et al. (U.S. Patent 11,169,669) (listed on Applicant’s Information Disclosure Statement) has been considered, and no Double Patenting rejections have been made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Papageorgiou (U.S. Patent 9,767,463) discloses on demand product placement.  Nakagomi (U.S. Patent 9,996,930) discloses an image processing apparatus, image processing method, and a storage medium storing a program to determine a conformable image.  Chavez et al. (U.S. Patent 10,657,596) disclose systems and methods for providing currency exchange information via augmented reality.  Biswas et al. (U.S. Patent 10,817,749) disclose dynamically identifying object attributes via image analysis. 
Papageorgiou (U.S. Patent Application Publication 2008/0301224) discloses on demand product placement.  Nakagomi (U.S. Patent Application Publication 2016/0275685) discloses an image processing apparatus, image processing method, and a storage medium storing a program.  Biswas et al. (U.S. Patent Application 
The anonymous article, “Posterjack.ca: Turn Your Travel Photos Into Posters and Enjoy Your Vacation All Year Long: Top tips on creating the poster you want!” (Abstract) discloses checking the resolution of a photo against the ordered poster size, and copping of photos to fit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 9, 2022